Citation Nr: 1033085	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-36 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) with depressive disorder, not otherwise 
specified, and panic disorder without agoraphobia, currently 
rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1964 to June 1967.  
He received the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  In that decision, the RO denied entitlement to an 
increased rating in excess of 30 percent for PTSD with depressive 
disorder, not otherwise specified.

In his November 2008 substantive appeal (VA Form 9) the Veteran 
requested a videoconference hearing before a Veterans Law Judge 
at the RO.  In July 2010, he withdrew his hearing request.

In August 2009, the RO increased the disability rating for the 
Veteran's PTSD with depressive disorder, not otherwise specified, 
and panic disorder without agoraphobia to 50 percent, effective 
November 30, 2007.


FINDING OF FACT

In July 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification that a withdrawal of the 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
Id.  In the present case, the Veteran's representative submitted 
a July 2010 statement in which he stated that the Veteran did not 
wish to pursue his increased rating claim and that he was content 
with his 60 percent combined disability rating.  Therefore, the 
Veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


